Title: James Madison to Nicholas P. Trist, 4 February 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Feby. 4. 1828
                            
                        

                        Since mine of the 26 ult: which I hope got safe to hand, I have recd. yours of the 29th.: since which that of
                            the 30th. with the bundle of letters has been handed to me by Mr. Randolph. I am very sorry for the trouble it cost you to
                            take advantage of that conveyance. I return, as you desire, the extracts you made from some of the letters. I return also
                            the copies of two letters, inclosed in yours of the 1st. inst: just brought by the mail; tho’ not desired; making of one
                            them, however an extract only, by lopping from it a paragraph irrelative to the subject.
                        I have noticed in the "advocate" your thoughts on the law question lately started. Whatever be the final
                            decision of it, none will deny, the investigating & argumentative merits of the publication. With Affect. respects

                        
                            
                                James Madison
                            
                        
                    